PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/488,123
Filing Date: 22 Aug 2019
Appellant(s): ZAUDERER, Maurice



__________________
Judith Toffenetti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20150110800A1) in view of Williams (US20120225051A1).
The instant claims are drawn to a method of evaluating the efficacy of a method of treating a subject afflicted with a neurodegenerative or neuroinflammatory disease, disorder, or injury, and, in particular, Alzheimer’s disease or Huntington’s disease, by the administration thereto of the anti-SEMA4D monoclonal VX15/2503, and evaluating the effect of that administration upon glucose uptake in the subject’s brain. 
Smith teaches the application of an anti-SEMA4D monoclonal antibody VX15/2503 or antigen-binding fragment thereof for the treatment of a neuroinflammatory or neurodegenerative disorder (e.g. para. 0089 and 0123). This is identical to the antibody as instantly claimed, as 
Smith further teaches that the neurodegenerative disorder to be treated may include Huntington's disease or Alzheimer's disease (e.g. para. 0008, 0131, and claim 19). 
Smith further teaches that the efficacy of the above treatment may be evaluated by samples or images from a patient obtained before or, after, or both before and after the administration of a therapy (e.g. para. 0130). Furthermore, Smith teaches that, based upon analysis of images taken before, during, or after administration of a SEMA4D-binding antibody, a healthcare provider may continue or cease the administration of the therapy (e.g. para. 0132). Smith also teaches that the image may be obtained by positron emission tomography (PET) (e.g. para. 0139).
The difference between the instant claims and the prior art is that Smith does not teach the use of glucose uptake as a means to evaluate the efficacy of the therapy.
Williams teaches that changes in glucose uptake can be employed to evaluate the efficacy of a therapeutic protocol in the treatment of Huntington’s disease. Specifically, Williams teaches the use of PET imaging of the brain with fluorine labeled glucose contrast agent (18F-FDG PET) to compare images before, during, and after treatment of glucose uptake, and that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy (para. 0083).
prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Smith and Williams to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Smith teaches that the administration of the claimed antibody is effective in treating both Huntington’s and Alzheimer’s disease, and that the efficacy of such treatments can be observed by known brain imaging methods, such as PET. Williams teaches the use of PET to evaluate glucose uptake in the brain, as well as teaching that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known method of assessing therapeutic efficacy of a known antibody treatment) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Williams as discussed above, and further in view of Mosconi (Clin Transl Imaging. 2013 Aug;1(4):10.1007/s40336-013-0026-y, 25 pages, 2013).
The teaches of Smith and Williams have been discussed supra. 
Mosconi teaches that the use of 18F-FDG PET has long been used to measure glucose metabolism in the brain for patients with Alzheimer’s disease (e.g. abstract), and that use of FDG PET is used in the early detection of Alzheimer’s disease (e.g. page 12, third paragraph). More specifically, Mosconi teaches that a decrease in glucose uptake and metabolism is an early warning sign of Alzheimer’s disease (e.g. page 12, second paragraph).

The skilled artisan would therefore be further motivated to pursue the use of glucose uptake as a means to evaluate the efficacy of the known anti-SEMA4D antibody therapy taught by Smith to evaluate the efficacy of therapy in Alzheimer’s disease, since Williams also teaches use of assessing glucose uptake as a means to evaluate therapeutic efficacy, and as Mosconi teaches, glucose uptake is a pertinent biomarker for early detection of Alzheimer’s disease.

Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Williams as discussed above, and further in view of Del Sole (Functional Neurology 31(4): 205- 215, Oct. 2016).
The teaches of Smith and Williams have been discussed supra. 
Del Sole teaches the use of PET to evaluate cerebral glucose metabolism in order to assess progression of Alzheimer’s disease (e.g. page 206, left column, second paragraph). Specifically, Del Sole teaches how PET may be used to assess reduced metabolism (i.e. glucose uptake) in parts of the brain associated with Alzheimer’s disease (e.g. page 209, left column, and Figure 4). 
The skilled artisan would therefore be further motivated to pursue the use of glucose uptake as a means to evaluate the efficacy of the known anti-SEMA4D antibody therapy taught by Smith to evaluate the efficacy of therapy in Alzheimer’s disease, since Williams also teaches use of assessing glucose uptake as a means to evaluate therapeutic efficacy, and as Del Sole .

(2) Response to Argument
Appellant argues that the Williams reference is actually directed to a method of treating Huntington's disease (HD) by administration of a specific molecule, tissue kallikrein, a serine protease, which was known in the art to play a role in glucose metabolism, and that Williams does not disclose a generally applicable correlation between glucose uptake and effective HD therapy. However, Williams is explicit in teaching this correlation at paragraph 0083:
“A hallmark of Huntington's disease is a reduction of glucose uptake and metabolism in areas such as, but not limited to, the cortex and basal ganglia (hypometabolism). This marker of the prodomal stage of disease and disease onset is determined by use of PET imaging of the brain with fluorine labeled glucose contrast agent (18F-FDG PET) (Ciarmiello et al., 2006). By comparing images generated by this method before, during, and after treatment, an improvement in glucose uptake in areas of the brain in a Huntington's disease patient previously displaying a reduction of glucose uptake can be assessed while using an age-matched non-Huntington's disease control subject(s).”
Appellant further argues that the Williams reference fails to show actual reduction to practice of treating Huntington’s Disease and/or symptoms thereof, or of preventing Huntington’s Disease and/or symptoms thereof by administering the claimed tissue kallikrein” as evidenced by the prosecution history of the Williams patent application (13/265,357). However, the Williams reference is not relied upon for this teaching. Rather, Williams is cited by the Examiner to prove that the use of glucose uptake imaging by PET as a method to evaluate 
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Appellant argues that neither Smith nor Williams discloses or suggests a correlation between SEMA4D and the observed decrease in brain glucose uptake associated with neuroinflammatory or neurodegenerative diseases. In doing so, Appellant has only attacked the references individually. Unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. See In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) and MPEP 2145(IV). 
As stated supra, Williams is explicit in teaching that glucose uptake, as visualized by PET, may be used to assess efficacy of treatments for Huntington’s disease. Smith teaches that the claimed anti-SEMA4D antibody may be used to treat Huntington’s disease, and that efficacy may be evaluated by samples or images from a patient obtained before or, after, or both before 
Appellant’s claims are not drawn to a use of a SEMA4D antagonist antibody to increase glucose uptake in the brain, they are drawn to a method of determining whether or not the claimed antibody affects glucose uptake in the brain, followed by continuing or discontinuing administration of said anybody based upon this information. The prior art is clear that glucose uptake, as visualized by PET, may be used to assess efficacy of treatments for Huntington’s disease, as Williams teaches. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Appellant further argues that the Examiner’s reliance on the principles of inherency in making the obviousness rejection is misplaced because “obviousness cannot be predicated on that which is unknown.” In re Sporman, 363 F.2d 444, 448 (CCPA 1966). Again, Appellant has not claimed this allegedly unknown property of using a SEMA4D antagonist antibody to increase glucose uptake in the brain.
The steps of independent claim 2 recite:
(a) measuring the baseline level of glucose uptake in the brain of a subject having, suspected of having, or at risk of developing a neurodegenerative or neuroinflammatory disease, disorder, or injury; 
(b) administering a dosage amount of SEMA4D antagonist antibody or antigen-binding fragment thereof to the subject; 

i.) continuing administration of the SEMA4D antagonist antibody or fragment thereof if an increase in glucose uptake over baseline is detected; or 
ii.) discontinuing administration of the SEMA4D antagonist antibody or fragment thereof if no change or a decrease in glucose uptake relative to baseline is detected.

As stated supra, the steps of the claimed method were known in the prior art. Williams teaches the use of PET to evaluate glucose uptake in the brain, as well as teaching that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy. Smith teaches the application of an anti-SEMA4D monoclonal antibody VX15/2503 for the treatment of Huntington's disease or Alzheimer's disease, and that the efficacy of the above treatment may be evaluated by PET images from a patient obtained before or, after, or both before and after the administration of a therapy. Furthermore, Smith teaches that, based upon analysis of images taken before, during, or after administration of a SEMA4D-binding antibody, a healthcare provider may continue or cease the administration of the therapy.
Likewise, the claimed subject matter of independent claims 3 and 7 does not distinguish Appellant’s claims over the prior art. Claim 3 replies upon the use of changes in glucose uptake to determine an effective dose of the SEMA4D antagonist antibody, and claim 7 replies upon changes in glucose uptake to determine whether or not to continue therapy with the claimed antibody. In both cases, the claims rely upon the known link between increases in glucose uptake and therapeutic efficacy for treatment of Huntington’s disease, as taught by Williams.


Again, the use of glucose uptake as a biomarker for therapeutic efficacy of a treatment for Huntington’s disease was known in the art, as evidenced by Williams for reasons stated supra. Likewise, Smith teaches the use of the claimed antibody for the treatment of Huntington’s disease, and that clinical efficacy and the decision to continue or discontinue treatment may be based upon PET images. In combination, the teachings of Smith and Williams would reasonably suggest to the ordinary artisan to use glucose uptake as a biomarker for the efficacy of the claimed anti-SEMA4D antibody to inform a healthcare provider whether or not to continue this treatment.

With regard to the rejection under 35 U.S.C. 103 of Smith, Williams, and Mosconi, Appellants argue that Mosconi teaches a correlation between reduced glucose metabolism and Alzheimer’s disease (AD), but this teaching does not remedy the alleged deficits of Smith and Williams. 
Contrary to Appellant’s assertions, Smith teaches the use of the claimed anti-SEMA4D antibody for the treatment of Alzheimer’s disease (e.g. para. 0008-0010, Figure 11, and claim 19 of Smith). Smith further teaches that the efficacy of the above treatment may be evaluated by samples or images from a patient obtained before or, after, or both before and after the 
Since Mosconi teaches that reduced glucose metabolism is indicative of the early stages of AD, it follows that reversal of this symptom may be indicative of effective treatment, especially in view of the teachings of Williams that the use of PET to evaluate glucose uptake in the brain, as well as teaching that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy. The use of glucose uptake as a biomarker for effective therapy of a neurodegenerative disease in which reduced glucose uptake was known as a biomarker for said disease therefore flows naturally from the teachings of Williams and Mosconi. 

With regard to the rejection under 35 U.S.C. 103 of Smith, Williams, and Del Sole, Appellants argue that Del Sole teaches a correlation between reduced glucose metabolism and Alzheimer’s disease (AD), but this teaching does not remedy the alleged deficits of Smith and Williams.
Again, contrary to Appellant’s assertions, Smith teaches the use of the claimed anti-SEMA4D antibody for the treatment of Alzheimer’s disease (e.g. para. 0008-0010, Figure 11, and claim 19 of Smith). Smith further teaches that the efficacy of the above treatment may be evaluated by samples or images from a patient obtained before or, after, or both before and after the administration of a therapy (e.g. para. 0130). Furthermore, Smith teaches that, based upon analysis of images taken before, during, or after administration of a SEMA4D-binding antibody, 
Since Del Sole teaches that reduced glucose metabolism is indicative of the early stages of AD, it follows that reversal of this symptom may be indicative of effective treatment, especially in view of the teachings of Williams that the use of PET to evaluate glucose uptake in the brain, as well as teaching that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy. The use of glucose uptake as a biomarker for effective therapy of a neurodegenerative disease in which reduced glucose uptake was known as a biomarker for said disease therefore flows naturally from the teachings of Williams and Del Sole.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER JOHANSEN/Examiner, Art Unit 1644          
                                                                                                                                                                                              Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.